Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a second inorganic encapsulation layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends from claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Niiyama et al (US 2015/0212350 A1)(“Niiyama”).

Providing a substrate including a display, as Niiyama discloses emission from the display (para. 0047) and Niiyama also discloses a pixel region (para. 0015)  and a nondisplay region which is the peripheral region (para. 0015 and 0045) and a peripheral region surrounding the display region in plan view (para. 0047 and Fig. 9)
A light emitting element in the display region, as Niiyama disclose a pixel region (para. 0010)
Forming a package defining wall 22 surrounding the display region (Fig. 12) , a gap separates the package defining wall from the display region, as Niiyama discloses discloses peeling the layer 16 (para. 0046 and 0180), and it is also disclosed in Fig. 15 that the portion of the package defining wall 22 is also peeled along with the layer 16 (Fig. 15 and para.  0185).
Forming an organic encapsulating layer in a region defined by the package defining wall overlapping the emitting element, as Niiyama discloses forming a resin layer 26 in the space surrounded by the package defining wall (para. 0154-0156 and Fig. 12)
Peeling off the package defining wall, as Niiyama discloses peeling the layer 16 (para. 0046 and 0180), and it is also disclosed in Fig. 15 that the portion of the package defining wall 22 is also peeled along with the layer 16 (Fig. 15 and para.  0185).
Re claim 2:  Niiyama discloses in Fig. 15 the cross section of the package defining wall 22 is square.
Re claim 4:  Niiyama discloses a width of the package defining wall is within a range of 10 to 100 microns, as Niiyama discloses a width of the portion of the package defining wall, the portion 13 (Fig. 1(a) and para. 0066), and therefore the recited range is anticipated (MPEP 2131).

Re claim 9:  Niiyama discloses the package defining wall 22 is resin (para. 0137 and 0139).
Re claim 10:  Niiyama discloses a method of manufacturing a display panel, as stated above in the rejection of claim 1.
Re claim 11: Niiyama discloses a display device manufactured by the method as stated above in the rejection of claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al (US 2015/0212350 A1)(“Niiyama”) as applied to claim 1 above, and further in view of Honma et al (US 2018/0299925 A1)(“Honma”).
Niiyama discloses the limitations of claim 1 as stated above.  Niiyama is silent with respect to the recited distance from the light emitting element to a side surface of the encapsulation layer.
Honma, in the same field of endeavor of housing for a display (para. 0110), discloses a housing including a bottom cover 2 and a reinforcing structure 3 (para. 0050 and Fig. 1).  Honma also discloses that the bottom cover 2 which includes a bottom portion 3 (Fig. 1 and para. 0050) includes that the walls are 50 microns thick (para. 0104 and 0106),  Honma also discloses in Fig. 1  a bottom cover , the bottom cover corresponds to a display, as Honma discloses the bottom cover 2 has walls for protection of the device (para. 0052), and the device 3 is disclosed in Fig. 1 to be separated from the walls of bottom cover 2 (para. 0051-0052), and device 3 is disclosed to be a display (para. 0074).  Honma also discloses a laminate which includes a resin or polymer material of a thickness of 50 microns is formed to the bottom cover (para. 0104 and 0091-0092), which is a disclosure of the display 3 and the bottom cover 2 being separated by a distance of not greater than 50 microns.
.

Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al (US 2015/0212350 A1)(“Niiyama”) as applied to claim 1 above.
Re claims 6-7:  Niiyama discloses the limitations of claim 1 as stated above.  Niiyama also discloses an inorganic encapsulation layer on the side of the encapsulation layer away from the substrate, as Niiyama discloses inorganic compound such as oxide or nitride as a barrier layer such as barrier layer 64 (Fig. 26  and para. 0085) (Fig. 18) as a gas barrier layer (para. 0084).  This step is after the peeling step, as as Niiyama discloses peeling the layer 16 (para. 0046 and 0180), and it is also disclosed in Fig. 15 that the portion of the package defining wall 22 is also peeled along with the layer 16 (Fig. 15 and para.  0185), and the gas barrier layer is formed after the peeling step.
  Niiyama is silent with respect to an inorganic layer away from the substrate being formed after the peeling the package defining layer.
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inorganic encapsulation after the peeling the package defining layer because changing the order of steps is obvious in the absence of new or unexpected results (MPEP 2144.04(IV)C).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al (US 2015/0212350 A1)(“Niiyama”) as applied to claim 7 above, and further in view of Honma et al (US 2018/0299925 A1)(“Honma”).
Niiyama discloses the limitations of claim 7 as stated above.  Niiyama is silent with respect to the recited distance from the light emitting element to a side surface of the encapsulation layer.
Honma, in the same field of endeavor of housing for a display (para. 0110), discloses a housing including a bottom cover 2 and a reinforcing structure 3 (para. 0050 and Fig. 1).  Honma also discloses that the bottom cover 2 which includes a bottom portion 3 (Fig. 1 and para. 0050) includes that the walls are 50 microns thick (para. 0104 and 0106),  Honma also discloses in Fig. 1  a bottom cover , the bottom cover corresponds to a display, as Honma discloses the bottom cover 2 has walls for protection of the device (para. 0052), and the device 3 is disclosed in Fig. 1 to be separated from the walls of bottom cover 2 (para. 0051-0052), and device 3 is disclosed to be a display (para. 0074).  Honma also discloses a laminate which includes a resin or polymer material of a thickness of 50 microns is formed to the bottom cover (para. 0104 and 0091-0092), which is a disclosure of the display 3 and the bottom cover 2 being separated by a distance of not greater than 50 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Honma with the method disclosed by Niiyama in order to obtain the benefit of protection for the display and a separation distance which accommodates the blade which is used in a cutting step disclosed by Niiyama (para. 0176-0178 and Fig. 14-15).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895